Citation Nr: 1438351	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  05-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).

The Veteran had various periods of active service, covering from June 1958 to March 1981, including service in Vietnam.  He died in October 2002 and the appellant claims as his surviving spouse.  The Veteran was a Purple Heart recipient.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death, entitlement to service connection for colon cancer due to Agent Orange for purposes of accrued benefits, entitlement to DIC under 38 U.S.C.A. § 1318, and eligibility for DEA.  

A Travel Board hearing before the undersigned was held in April 2007; a transcript of that hearing is of record.

The Board denied the appellant's claims in August 2007.  The appellant appealed, and in an April 2009 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claims.  In October 2009, the Board remanded the claims for development as indicated in the Joint Motion, specifically, to obtain records.  The RO complied with the Board's instructions.  

The case was returned the Board, and by way of a July 2011 decision, the Board, in pertinent part, denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant then appealed this decision.  By way of a January 2013 Memorandum Decision, the Court set aside the Board's decision denying service connection for the cause of the Veteran's death, and remanded it for further development and readjudication consistent with the Court's Decision.

In the January 2013 Decision, the Court indicated that the Board's decision applied the incorrect legal standard as to VA's duty to assist and also found that the Board was obligated to determine whether a medical opinion was necessary to determine whether the Veteran's colon cancer was the primary cancer, and whether the medical opinion was necessary to substantiate the appellant's claim.  

The Board remanded the matter accordingly in October 2013.  A medical opinion was provided and the case returns to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that in light of an inadequate VA medical opinion in April 2014, the Board's previous remand instructions in October 2013 were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The April 2014 physician stated that it was at least as likely as not that the Veteran's terminal colon cancer originated somewhere else other than his colon.  For his reasoning, the VA physician mentioned the findings of previous physicians of record - Dr. Raghuwanshi, Dr. Coppola, and Dr. Yeatman - who have indicated that the tumor could have originated in a site other than the colon (though that site was not specified).  Thus, the April 2014 physician opined that the primary location is "completely unknown" as no other doctor speculated as to where the primary site could be.  As to the nexus element, the physician stated that this question could not be resolved without mere speculation since the possible primary site was unknown.  

The Board finds that the April 2014 physician's opinion was not supported with adequate rationale rooted in medical principles.  There should have been medical reasoning supporting the statement that the primary cancer location (if other than colon) cannot be identified.  In any event, the physician did not provide any nexus opinion as to the relationship between the Veteran's colon cancer and service, to include herbicide exposure.  Thus, no substantive nexus opinion was rendered.

Consequently, this matter must be remanded again for a specialist's opinion.  The specialist is asked to base any answers in medical principles that pertain to the Veteran's case.  All opinions must be thoroughly explained.

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from a specialist (oncologist) as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's terminal colon cancer originated in the colon or somewhere else.  If the cancer is found to have originated outside the colon, the primary location is to be identified.  If the primary location of the cancer cannot be identified, provide a medical explanation as to why this is the case.

The examiner should also determine whether there is a relationship between the fatal disease process and service, to include herbicide exposure.  

The electronic claims file must be made available to the physician for review.  The examiner is requested to review the record, to include the service treatment records and the Veteran's treatment records between his diagnosis in 2001 and his death in October 2002.

The physician should be instructed that it is imperative that a thorough and complete rationale be given for each opinion expressed.

2.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



